Citation Nr: 0522111	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  Following the September 2001 
decision the veteran's VA claims folder was transferred to 
the RO in Cleveland, Ohio because she was then a resident of 
that state.  It appears from the record that the veteran has 
since moved to Virginia.

Procedural history

The veteran served on active duty from June 1991 to August 
2001.

In June 2001, prior to the veteran's discharge, the RO 
received her claim of entitlement to service connection for a 
bilateral knee disability.  The September 2001 rating 
decision denied the claim, and she appealed.

In August 2003, the Board remanded the claim to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the veteran a VA examination.  Pursuant 
to the Board's request, the VA Appeals Management Center 
(AMC) forwarded the veteran a VCAA notice letter in May 2005, 
which was sent to her Ohio address.  Following this action, 
the AMC was notified that the veteran had moved to Virginia 
and re-sent the VCAA notice letter to the veteran's current 
Virginia address.  The claims file was then returned to the 
Board.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


REMAND

The veteran seeks service connection for a bilateral knee 
disability.  Her service medical records show that she was 
treated for pain in both knees, which was diagnosed as 
patellofemoral pain syndrome or bursitis, from July to 
December 1990.  Subsequent periodic examinations showed her 
knees to be normal.  When examined on separation from service 
in June 2001, she had mild retropatellar crepitus 
bilaterally, but an X-ray study of the knees was normal.  No 
diagnosis of a knee disorder was then entered.

Because it was not clear from the available evidence whether 
the veteran currently has any residuals of the bursitis or 
patellofemoral pain syndrome that was treated during service, 
the Board remanded the case in August 2003, inter alia, for 
the purpose of obtaining a medical opinion on these matters.  
Although the other development requested by the Board has 
been accomplished, the requested examination has not been 
conducted.  The case must therefore again be remanded so that 
such can be accomplished.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [holding that compliance with remand 
instructions is neither optional nor discretionary; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

It appears that the VA examination was not conducted due to 
confusion over the veteran's location, as described in the 
Introduction, as well as confusion as to whether the veteran 
wished to withdraw her appeal.  It appears to the veteran's 
current address has been established, and that she does not 
wish to withdraw her appeal.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran a VA 
examination in order to determine whether 
she currently has a disorder in either 
knee that is etiologically related to the 
symptoms documented during service.  The 
examiner should conduct an examination of 
the knees and provide a diagnosis for any 
pathology found.  If a knee disorder is 
diagnosed, the examiner should also 
provide an opinion as to whether the 
currently diagnosed disorder is 
etiologically related to the knee 
symptoms that were documented during 
service.  The examiner should provide the 
rationale for his/her opinion.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until she is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

